People v Bradford (2016 NY Slip Op 01687)





People v Bradford


2016 NY Slip Op 01687


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2014-04564
 (Ind. No. 2034/13)

[*1]The People of the State of New York, respondent, 
vRoosevelt Bradford, appellant.


Lynn W. L. Fahey, New York, NY (Benjamin S. Litman of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Jeanette Lifschitz, and Aurora Alvarez-Calderon of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered April 10, 2014, convicting him of attempted burglary in the second degree, possession of burglar's tools, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the Supreme Court's instructions to the jury is unpreserved for appellate review, since he failed to request specific instructions or object to the court's charge as given (see CPL 470.05[2]; People v Ramos, 127 AD3d 996, 997; People v Williams, 38 AD3d 925, 926). In any event, the charge as a whole adequately conveyed to the jury the proper principles of law (see People v Umali, 10 NY3d 417, 428; People v Barnes, 120 AD3d 1355).
Further, on this record, defense counsel's performance was not ineffective for failure to object to the instructions as given. Viewing defense counsel's performance in its totality, counsel provided meaningful representation (see People v Adams, 55 AD3d 616).
ENG, P.J., RIVERA, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court